Title: [October 1776]
From: Adams, John
To: 



      1776 Octr. 13. Sunday.
      
      
       Sat out from Phyladelphia towards Boston, oated at the Red Lyon, dined at Bristol, crossed Trenton ferry, long before Sun set, drank Coffee at the Ferry House on the East Side of Delaware, where I putt up—partly to avoid riding in the Evening Air, and partly because 30 miles is enough for the first day, as my Tendons are delicate, not having been once on Horse back since the Eighth day of last February.
      
      
       
        
   
   On 25 July JA addressed a letter to John Avery, deputy secretary of state, requesting leave of the General Court to return home. “I have attended here, so long and so constantly, that I feel myself necessitated to ask the Favour, on Account of my Health, as well as on many other Accounts” (M-Ar: vol. 195; printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 9:426–427). He went on to propose to the legislature “an Alteration in their Plan of Delegation in Congress,” the point of which was to have nine members chosen annually, so that “four, or Six, might be at home, at a Time, and every Member might be relieved, once in three or four Months.” Whether or not this plan was adopted, he said, he was obliged to request an immediate replacement for himself. On 24, 26, and 27 July JA wrote three letters to James Warren, speaker of the House, to the same effect, particularizing the ailments of the Massachusetts delegates, discussing eligible replacements, and saying in the last of these letters: “Go home I will, if I leave the Massachusetts without a Member here” (all three letters in MHi and printed in Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:263–266). Elbridge Gerry was on leave at this time, and on 12 Aug. Samuel Adams also departed for Massachusetts, leaving only Paine, who was quite ill, and JA on duty until Gerry’s return on 2 Sept. (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 2:li–lii). In letters to his wife and to James Warren during August that are too numerous to list, JA repeatedly implored them to send horses so that he could make his way home. Meanwhile the General Court was in adjournment, and even after it convened on 28 Aug. it took no action on JA’s request, service in Congress being relished by none who were eligible to serve (James Warren to JA, 19 Sept., Adams Papers; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:274). And toward the close of August, despite his irritation with his principals at home, JA himself thought it best to stay on in Philadelphia during the military crisis round New York. So it was that, although his old servant Bass arrived on 5 Sept. with horses procured by AA, JA did not apply to Congress for a leave of absence until 10 October. Three days later he set out. See AA to JA, 29 Aug.; JA to AA, 4, 5 Sept., 11 Oct. (all in Adams Papers); JA to Warren, 4 Sept. (MHi; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:273). The date of his arrival in Braintree after an absence of about ten months is not known. On 3 Jan. 1777 the General Court authorized payment to JA of £226 6s. 2d. “in full Satisfaction of his Services & Expences as a Delegate at the Continentale Congress for the Year 1776” (Resolves of 1776–1777, ch. 719; Mass., Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 19:744).


        
   
   The present entry is the last in D/JA/25, though there follow in this booklet 37 pages of notes on the French language, copied from an unidentified French grammar. It is possible that these were copied into the Diary in the spring of 1776. An alliance with France was being discussed when JA returned to Congress in February, and on the 18th of that month he wrote to AA: “I wish I understood French as well as you. I would have gone to Canada on the committee of Congress to visit the army there, if I had”; and he went on to adjure her to teach the children French, which will soon “become a necessary Accomplishment of an American Gentleman and Lady” (Adams Papers; printed in JA-AA, Familiar LettersFamiliar Letters of John Adams and His Wife Abigail Adams, during the Revolution. With a Memoir of Mrs. Adams, ed. Charles Francis Adams, New York, 1876., p. 136). On the other hand, the exercises may have been copied during the comparative leisure JA enjoyed after his return from Congress in the fall of 1776.


       
      
     